 

Exhibit 10.1

 

Execution Version

 

WAIVER AND THIRD AMENDMENT
TO TERM LOAN CREDIT AND SECURITY AGREEMENT

 

THIS WAIVER AND THIRD AMENDMENT TO TERM LOAN CREDIT AND SECURITY AGREEMENT (this
“Amendment”), dated as of November 30, 2018, is by and among Hudson Technologies
Company, a Tennessee corporation (“Hudson Technologies”), HUDSON HOLDINGS, INC.,
a Nevada corporation (“Holdings”), and ASPEN REFRIGERANTS, INC. (formerly known
as AIRGAS-REFRIGERANTS, INC.), a Delaware corporation (“ARI” and together with
Hudson Technologies, and Holdings, collectively, the “Borrowers”, and each a
“Borrower”), the other Credit Parties hereto, the financial institutions party
hereto as lenders (the “Lenders”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as collateral agent and administrative agent for
the Lenders (in such capacities, the “Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement (as defined below).

 

WITNESSETH

 

WHEREAS, the Borrowers, the other Credit Parties, the Lenders, and the Agent are
parties to that certain Term Loan Credit and Security Agreement dated as of
October 10, 2017 (as amended by that Limited Waiver and First Amendment to Term
Loan Credit and Security Agreement and Certain Other Documents, dated as of June
29, 2018 (as amended, the “First Amendment”), that certain Waiver and Second
Amendment to Term Loan Credit and Security Agreement, dated as of August 14,
2018 (as amended, the “Second Amendment”), and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Credit Parties have requested that the Agent and the Lenders (a)
waive compliance with the Total Leverage Ratio covenant set forth in Section 1.1
of the Second Amendment and (b) amend certain provisions of the Credit
Agreement, and the Agent and the Lenders have agreed to grant such waiver and
make such amendments, in each case, in accordance with and subject to the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Article I.

CONSENT

 

1.1       Consent. Upon the satisfaction of the conditions precedent set forth
in Article V hereof, and notwithstanding anything to the contrary contained in
Section 7.17 or Section 7.19 of the Credit Agreement, the Agent and the Required
Lenders hereby consent to the execution and delivery by the Borrowers of that
certain Second Amendment, Waiver and Consent to the Revolving Loan Agreement,
dated on or about the date of this Amendment, in the form of Exhibit A annexed
hereto (the “Revolving Loan Amendment”) and the consummation of the transactions
contemplated to occur thereunder in accordance with the terms thereof.

 



 

 

 

Article II.

WAIVER

 

2.1       Waiver of Second Amendment Total Leverage Ratio. Subject to the terms
and conditions set forth herein, the Agent and the Required Lenders hereby waive
the requirement to comply with the Total Leverage Ratio covenant set forth in
Section 1.1 of the Second Amendment.

 

2.2       Effectiveness of Waivers. The foregoing waivers shall be effective
only to the extent specifically set forth herein and shall not (a) be construed
as a waiver of any breach, Default or Event of Default other than as
specifically waived herein nor as a waiver of any breach, Default or Event of
Default of which the Lenders have not been informed by the Credit Parties, (b)
affect the right of the Lenders to demand compliance by the Credit Parties with
all terms and conditions of the Credit Agreement and the Other Documents, except
as specifically modified or waived by the terms hereof, (c) be deemed a waiver
of any transaction or future action on the part of the Credit Parties requiring
the Lenders’ or the Required Lenders’ consent or approval under the Credit
Agreement or the Other Documents, or (d) except as waived hereby, be deemed or
construed to be a waiver or release of, or a limitation upon, the Agent’s or the
Lenders’ exercise of any rights or remedies under the Credit Agreement or any
Other Document, whether arising as a consequence of any Default or Event of
Default which may now exist or otherwise, all such rights and remedies hereby
being expressly reserved.

 

Article III.
AMENDMENTs TO CREDIT AGREEMENT

 

3.1          Amendments to Section 1.2 of the Credit Agreement.

 

(a)       Section 1.2 of the Credit Agreement is hereby amended by adding the
following new defined terms in proper alphabetical order:

 

““Business Recovery Plan” shall have the meaning set forth in Section 6.12(b)
hereof.”

 

““Financial Advisor” shall have the meaning set forth in Section 6.12(a)
hereof.”

 

““Liquidity” shall mean, at any date of determination, unrestricted cash and
Cash Equivalents of the Credit Parties on a consolidated basis as of such date,
plus, without duplication, Undrawn Availability as of such date.”

 



 

 

 

““September 2019 ECF Repayment Amount” means an amount equal to (x) 100% of
Excess Cash Flow for the four fiscal quarter period ending September 30, 2019 if
after giving effect to the payment thereof, the Borrowers have minimum aggregate
Undrawn Availability of at least $35,000,000, (y) 50% of Excess Cash Flow for
the four fiscal quarter period ending September 30, 2019 if after giving effect
to the payment thereof, the Borrowers have minimum aggregate Undrawn
Availability of at least $15,000,000 but less than $35,000,000, and (z) 0% of
Excess Cash Flow for the four fiscal quarter period ending September 30, 2019 if
after giving effect to the payment thereof, the Borrowers have minimum aggregate
Undrawn Availability less than $15,000,000.

 

““Third Amendment” shall mean that certain Waiver and Third Amendment to Term
Loan Credit and Security Agreement dated as of November 30, 2018, by and among
the Borrowers, the other Credit Parties, the Agent, and the Lenders.”

 

““Third Amendment Effective Date” shall mean November 30, 2018.”

 

(b)       Section 1.2 of the Credit Agreement is hereby amended by deleting the
term “Financial Covenant Waiver Period” in its entirety and substituting the
following in lieu thereof:

 

““Financial Covenant Relief Period” shall mean the period commencing with the
fiscal quarter ended June 30, 2018, and concluding with the fiscal quarter
ending December 31, 2019.”

 

3.2          Amendment to Section 2.2(b) of the Credit Agreement. Section 2.2(b)
of the Credit Agreement is hereby amended by inserting the following proviso at
the end of the sixth sentence thereof: “; provided, however, that no Prepayment
Premium or Make-Whole Amount shall be due and payable in connection with any
voluntary prepayment of Loans made pursuant to this Section 2.2(b) during the
period from and after the Third Amendment Effective Date.”

 



 

 

 

3.3          Amendment to Section 2.6(a) of the Credit Agreement. Section 2.6(a)
of the Credit Agreement is hereby amended and restated in its entirety to read
in full as follows:

 

(a)       (i) The Borrowers shall repay the outstanding principal amount of the
Loans in quarterly installments on the dates and in the amounts set forth in the
table below, unless accelerated sooner pursuant to Section 11.1:

 

Payment Dates  Principal
Amortization Payment        December 31, 2018  $525,000  March 31, 2019 
$525,000  June 30, 2019  $525,000  September 30, 2019  $525,000  December 31,
2019  $525,000  March 31, 2020  $525,000  June 30, 2020  $525,000  September 30,
2020  $525,000  December 31, 2020  $525,000  March 31, 2021  $525,000  June 30,
2021  $525,000  September 30, 2021  $525,000  December 31, 2021  $525,000  March
31, 2022  $525,000  June 30, 2022  $525,000  September 30, 2022  $525,000 
December 31, 2022  $525,000  March 31, 2023  $525,000  June 30, 2023  $525,000 
September 30, 2023  $525,000  Last day of the Term   Outstanding
Principal Balance of Loans 

 

(ii) In addition to the repayments required under the preceding clause (i), on
or before November 14, 2019, the Borrowers shall repay the outstanding principal
amount of the Loans in an amount equal to the September 2019 ECF Repayment
Amount, it being understood that the September 2019 ECF Repayment Amount may be
reduced by any voluntary prepayments made pursuant to Section 2.2(b) following
the Third Amendment Effective Date.”

 



 

 

 

3.4         Amendment to Section 2.20(d) of the Credit Agreement. Section
2.20(d) of the Credit Agreement is hereby amended by inserting the following new
sentence at the end thereof:

 

“Notwithstanding the foregoing, solely with respect to any payment due hereunder
with respect to the fiscal year ended December 31, 2019, such payment shall be
calculated based solely on Excess Cash Flow for the fiscal quarter ended
December 31, 2019.”

 

3.5         Amendment to Section 3.4 of the Credit Agreement. Section 3.4 of the
Credit Agreement is hereby amended by amending and restating clause (b) thereof
in its entirety to read in full as follows:

 

“(b) Subject to the last sentence of this clause (b), in consideration of the
agreements of the Agent and the Lenders under the Third Amendment, in addition
to any other fees payable hereunder, the Borrowers agree to pay to Lenders an
exit fee equal to five percent (5.00%) of the outstanding principal balance of
the Loans on the Third Amendment Effective Date (the “Exit Fee”), which Exit Fee
shall be fully earned as of the Third Amendment Effective Date, but shall only
be payable in full in cash upon the earlier to occur of (x) this Agreement
having been terminated pursuant to Section 12.2 and all Obligations (other than
contingent indemnification and reimbursement obligations for which no claim has
been asserted) having been paid in full (whether through a refinancing
transaction or otherwise) (“Repayment in Full”), or (y) any acceleration of the
Loans pursuant to Section 11.1 (including, for the avoidance of doubt, any
automatic acceleration as a result of an Event of Default under Section 10.7).
Notwithstanding the foregoing, Lenders hereby agree that: (i) the Exit Fee may
be reduced by one-tenth of one percent (0.10%) for every $1,000,000 in voluntary
prepayments made pursuant to Section 2.2(b) following the Third Amendment
Effective Date but prior to January 1, 2020; provided, that, in no event shall
the Exit Fee be reduced below three percent (3.00%) as a result of any such
prepayments, (ii) payment of the Exit Fee shall be waived in the event that
Repayment in Full occurs prior to January 1, 2020, and (iii) the Exit Fee shall
be reduced by an amount equal to fifty percent (50%) of the amount that would
otherwise payable in the event that Repayment in Full occurs on or after January
1, 2020 but prior to March 31, 2020.”

 

3.6         Amendment to Section 6.5 of the Credit Agreement. Section 6.5 of the
Credit Agreement is hereby amended and restated in its entirety to read in full
as follows:

 

“Financial Covenants.

 

(a)       Total Leverage Ratio. Maintain, as of the last day of the fiscal
quarter ending on each date set forth below, a Total Leverage Ratio not greater
than the maximum ratio set forth in the table below opposite such date.

 

Date   Maximum Total Leverage Ratio       June 30, 2018   10.15:1.00 September
30, 2018   12.45:1.00 December 31, 2018   12.75:1.00 March 31, 2019   12.95:1.00
June 30, 2019   8.25:1.00 September 30, 2019   6.40:1.00 December 31, 2019  
5.70:1.00 March 31, 2020 and on
the last day of each
fiscal quarter thereafter   4.75:1.00

 



 

 

 

(b)       Minimum Liquidity.  Maintain, as of the last day of each month
commencing with the month after the Third Amendment Effective Date, Liquidity of
at least $28,000,000.

 

(c)       During the Financial Covenant Relief Period, without the prior written
consent of the Required Lenders, the Credit Parties shall not be permitted to
(x) make Permitted Acquisitions or any other investments under Section 7.4(e)
(excluding transactions permitted under Section 7.10 hereof so long as such
transactions are solely among Borrowers and/or Guarantors) and Section 7.4(f),
or (y) declare, pay or make any dividends or distributions on any shares of the
common stock or preferred stock of any Credit Party (other than dividends or
distributions payable solely in its stock or rights thereto, or split-ups or
reclassifications of its stock), including Permitted Distributions, or payments
in respect of Earn-outs, under Section 7.7.”

 

3.7         Amendment to Section 6.12 of the Credit Agreement. Section 6.12 of
the Credit Agreement is hereby amended and restated in its entirety to read in
full as follows:

 

“Retention of Advisor; Preparation of Acceptable Contingency Plan.

 

(a) Within ten (10) Business Days following the Third Amendment Effective Date,
the Borrowers shall engage a financial advisor (the “Financial Advisor”) on
terms and conditions mutually satisfactory to the Borrowers and the Required
Lenders and shall provide, among other things, that such Financial Advisor shall
assist the Borrowers in the preparation of the Business Recovery Plan (as
defined below). From and after the date of such engagement, the Borrowers agree
that the Financial Advisor shall not be terminated, nor shall such Financial
Advisor’s role or responsibilities be materially reduced, without the prior
written consent of the Required Lenders.

 



 

 

 

(b) On or before January 31, 2019, the Borrowers shall deliver to the Agent and
the Lenders a report, in form and substance satisfactory to the Required
Lenders, setting forth in detail the Borrowers’ business plan and strategy (the
“Business Recovery Plan”) with respect to, among other things, (x) improving the
Credit Parties’ financial condition and results of operations, and (y) ensuring
the Credit Parties’ compliance with the terms and conditions of this Agreement,
including, without limitation, repayment, in full, in cash, of the Obligations
on or prior to the last day of the Term. The Borrowers and Required Lenders
shall use their reasonable best efforts to reach an agreement on the form of the
Business Recovery Plan prior to January 31, 2019; provided, that, if the
Borrowers and the Required Lenders are unable to agree on the form of the
Business Recovery Plan prior to the date on which the Business Recovery Plan is
delivered in accordance with this Section 6.12(b), the Required Lenders shall
have ten (10) Business Days to object, in writing, to the form of the Business
Recovery Plan as delivered; provided, further, that the Borrowers shall have
five (5) Business Days from the receipt of a written objection, if any, to
resolve such objection to the reasonable satisfaction of the Required Lenders,
not to be unreasonably withheld. If the Required Lenders fail to object to the
form of the Business Recovery Plan within ten (10) Business Days from the date
of delivery of such plan, the Required Lenders shall be deemed to have
conclusively accepted the form of the Business Recovery Plan as delivered.”

 

3.8         Amendment to Section 9.9 of the Credit Agreement. Section 9.9 of the
Credit Agreement is hereby amended by adding the following language immediately
after the last sentence as follows:

 

“Within ten (10) days after the end of each month, the Credit Parties shall also
furnish to Agent and FS a report (showing bank and book cash and such other
information, and in such form, reasonably satisfactory to FS) demonstrating
compliance with Section 6.5(b).”

 

3.9         Amendment to Section 9.13 of the Credit Agreement. Section 9.13 of
the Credit Agreement is hereby amended by (x) changing the title of such Section
to “Bi-Weekly Reporting; Monthly Lender Calls”, and (y) amending and restating
clause (c) thereof to read as follows:

 

“(c) Not later than the third (3rd) Business Day of each month, the Credit
Parties shall cause their senior management to make themselves available during
normal business hours for a telephonic meeting with the Lenders and their
advisors to discuss any information regarding the Credit Parties’ business
results and operations reasonably requested by the Lenders.”

 



 

 

 

3.10        Amendment to Section 14.3 of the Credit Agreement. Section 14.3 of
the Credit Agreement is hereby amended by amending and restating clauses (c) and
(d) thereof to read as follows:

 

“(c) (x) Any Lender that is a FS Entity may, without the consent of the
Borrowers or Agent, sell, assign or transfer all or any part of its rights and
obligations under or relating to Loans and Commitments under this Agreement and
the Other Documents to any other FS Entity or one or more additional banks,
financial institutions or funds, accounts and clients, in each case,
administered, managed, underwritten or sub-advised by FS or another FS Entity
(provided, at the Agent’s written request, such FS Entities shall provide Agent
details thereof) and (y) any Lender, with the written consent of the Agent,
which consent shall not be unreasonably withheld or delayed, may sell, assign or
transfer all or any part of its rights and obligations under or relating to
Loans and Commitments under this Agreement and the Other Documents to one or
more additional banks, financial institutions, funds or other entities (each
such purchaser under clause (x) or (y), a “Purchasing Lender”), in minimum
amounts of not less than $1,000,000 or the entire remaining amount of Loans,
pursuant to a Loan Transfer Supplement, executed by a Purchasing Lender, the
transferor Lender, and Agent and delivered to Agent for recording. Upon such
execution, delivery, acceptance and recording, from and after the transfer
effective date determined pursuant to such Loan Transfer Supplement, (i)
Purchasing Lender thereunder shall be a party hereto and, to the extent provided
in such Loan Transfer Supplement, have the rights and obligations of a Lender
thereunder with an Applicable Percentage as set forth therein, and (ii) the
transferor Lender thereunder shall, to the extent provided in such Loan Transfer
Supplement, be released from its obligations under this Agreement, the Loan
Transfer Supplement creating a novation for that purpose. Such Loan Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of the Applicable Percentages arising from the purchase by
such Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Each Credit
Party hereby consent to the addition of such Purchasing Lender and the resulting
adjustment of the Applicable Percentages arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Each Credit
Party shall execute and deliver such further documents and do such further acts
and things in order to effectuate the foregoing.

 

(d) Any Lender may directly or indirectly sell, assign or transfer all or any
portion of its rights and obligations under or relating to Loans under this
Agreement and the Other Documents to an entity, whether a corporation,
partnership, trust, limited liability company or other entity that (i) is
engaged in making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and (ii) is
administered, serviced or managed by the assigning Lender or an Affiliate of
such Lender (a “Purchasing CLO” and together with each Participant and
Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Loan Transfer Supplement modified as appropriate to reflect the
interest being assigned (“Modified Loan Transfer Supplement”), executed by any
intermediate purchaser, the Purchasing CLO, the transferor Lender, and Agent as
appropriate and delivered to Agent for recording. Upon such execution and
delivery, from and after the transfer effective date determined pursuant to such
Modified Loan Transfer Supplement, (i) Purchasing CLO thereunder shall be a
party hereto and, to the extent provided in such Modified Loan Transfer
Supplement, have the rights and obligations of a Lender thereunder and (ii) the
transferor Lender thereunder shall, to the extent provided in such Modified Loan
Transfer Supplement, be released from its obligations under this Agreement, the
Modified Loan Transfer Supplement creating a novation for that purpose. Such
Modified Loan Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO. Each Credit Party hereby consents to the addition of such
Purchasing CLO. Each Credit Party shall execute and deliver such further
documents and do such further acts and things in order to effectuate the
foregoing. No assignment or transfer shall be made to a natural person.”

 



 

 

 

Article IV.
ADDITIONAL AGREEMENTS

 

4.1         Reaffirmation of Obligations Regarding Lenders’ Financial Advisor
and Ongoing Cooperation. The Credit Parties hereby reaffirm their obligations
under Section 3.1 of the First Amendment (as reaffirmed under Section 3.1 of the
Second Amendment), including, without limitation the Credit Parties’ obligations
with respect to (x) the Lenders’ engagement of FTI Consulting Inc. (“FTI”) as
financial advisor, and (y) ongoing cooperation with the Lenders and their
advisors (including FTI) in connection with the Lenders’ examination of the
Credit Parties’ financial affairs, finances, financial condition, business and
operations.

 

Article V.
CONDITIONS TO EFFECTIVENESS

 

5.1         Closing Conditions. This Amendment shall be deemed effective as of
the date (the “Third Amendment Effective Date”) on which the following
conditions shall have been satisfied:

 

(1)       The Agent and the Lenders shall have received a copy of this Amendment
duly executed by each of the Borrowers, the other Credit Parties, the Required
Lenders and the Agent;

 

(2)       The Agent shall have received a copy of that certain Second Amendment,
Waiver and Consent to the Revolving Loan Agreement, duly executed by the
Revolving Agent and Required Lenders (as defined in the Revolving Loan
Agreement), in form and substance satisfactory to the Required Lenders; and

 

(3)       The Credit Parties shall have paid all accrued and outstanding fees of
the Agent and the Lenders in accordance with Section 14.9 of the Credit
Agreement (including accrued and outstanding fees and expenses of King &
Spalding LLP, counsel to the Lenders, FTI Consulting Inc., financial advisor to
the Lenders, and Nixon Peabody LLP, counsel to the Agent).

 

Article VI.
MISCELLANEOUS

 

6.1         Amended Terms. On and after the Third Amendment Effective Date, all
references to the Credit Agreement in each of the Other Documents shall
hereafter mean the Credit Agreement as amended by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.

 



 

 

 

6.2         Representations and Warranties of the Credit Parties. Each Credit
Party represents and warrants as follows:

 

(a)       It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

 

(b)       This Amendment has been duly executed and delivered by such Credit
Party and constitutes such Credit Party’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)       No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Credit Party of this Amendment.

 

(d)       The representations and warranties set forth in the Credit Agreement
are true and correct in all material respects as of the date hereof as if made
on and as of such date (except to the extent any such representation or warranty
relates to an earlier specified date, in which case they shall be true and
correct in all material respects as of such earlier date).

 

(e)       After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

 

6.3         Reaffirmation of Obligations. Each Credit Party hereby ratifies the
Credit Agreement and the Other Documents and acknowledges and reaffirms (a) that
it is bound by all terms of the Credit Agreement and the Other Documents
applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations.

 

6.4         Credit Document. This Amendment shall constitute an Other Document
under the terms of the Credit Agreement.

 

6.5         Expenses. The Borrowers agree to pay all reasonable costs and
expenses of the Agent and the Lenders in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of King & Spalding LLP, counsel to the Lenders.

 

6.6         Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Agent or the Required Lenders, as is necessary
to carry out the intent of this Amendment.

 



 

 

 



6.7         Entirety. The Credit Agreement (as modified by this Amendment) and
the Other Documents embody the entire agreement among the parties hereto and
supersede all prior agreements and understandings, oral or written, if any,
relating to the subject matter hereof.

 

6.8         Counterparts. This Amendment may be executed in original
counterparts each of which counterpart shall be deemed an original document but
all of which counterparts together shall constitute the same agreement.
Execution and delivery via facsimile or PDF shall bind the parties.

 

6.9         No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Agent, the Lenders, or the
Agent’s or the Lenders’ respective officers, employees, representatives, agents,
counsel or directors arising from any action by such persons, or failure of such
persons to act under the Credit Agreement on or prior to the date hereof.

 

6.10      Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

6.11      General Release. In consideration of the willingness of the Agent and
the Lenders to enter into this Amendment, each Credit Party hereby releases and
forever discharges the Agent, the Lenders and the Agent’s and the Lender’s
respective predecessors, successors, assigns, officers, managers, directors,
employees, agents, attorneys, representatives, and affiliates (hereinafter all
of the above collectively referred to as the “Bank Group”), from any and all
claims, counterclaims, demands, damages, debts, suits, liabilities, actions and
causes of action of any nature whatsoever, including, without limitation, all
claims, demands, and causes of action for contribution and indemnity, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which any Credit
Party on or prior the date hereof may have or claim to have against any of the
Bank Group in any way related to or connected with the Credit Agreement, the
Other Documents and the transactions contemplated thereby.

 

6.12      Governing Law; Consent to Jurisdiction; Service of Process; Waiver of
Jury Trial. The governing law, jurisdiction, service of process and waiver of
jury trial provisions set forth in Sections 14.1 and 11.8 of the Credit
Agreement are hereby incorporated by reference, mutatis mutandis.

 



 

 

 

6.13      Agent Authorization. Each of the undersigned Lenders, which together
constitute the Required Lenders, hereby authorizes the Agent to execute and
deliver this Amendment and, by its execution below, each of the undersigned
Lenders agrees to be bound by the terms and conditions of this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

 

 

  BORROWERS:       HUDSON TECHNOLOGIES COMPANY         By: _/s/ Kevin
Zugibe_________________   Name: Kevin Zugibe   Title: CEO         HUDSON
HOLDINGS, INC.         By: _/s/ Kevin Zugibe__________________   Name: Kevin
Zugibe   Title: CEO         ASPEN REFRIGERANTS, INC.         By: _/s/ Kevin
Zugibe___________________   Name: Kevin Zugibe   Title: CEO         GUARANTOR:  
    HUDSON TECHNOLOGIES, INC.         By: _/s/ Kevin Zugibe__________________  
Name: Kevin Zugibe   Title: CEO

 

Signature Page to Waiver and Third Amendment – Hudson Technologies 

 

 

 

 

  AGENT:       U.S. BANK NATIONAL ASSOCIATION,   as the Agent         By: /s/
Lisa Dowd   Name: Lisa Dowd   Title: Vice President

 

Signature Page to Waiver and Third Amendment – Hudson Technologies 

 



 

 

 

  LENDERS:       FS INVESTMENT CORPORATION         By: /s/ Philip S. Davidson  
Name: Philip S. Davidson   Title: Authorized Signatory         FS INVESTMENT
CORPORATION IV         By: /s/ Philip S. Davidson   Name: Philip S. Davidson  
Title: Authorized Signatory         GREEN CREEK LLC         By: /s/ Philip S.
Davidson   Name: Philip S. Davidson   Title: Authorized Signatory        
JUNIATA RIVER LLC         By: /s/ Philip S. Davidson   Name: Philip S. Davidson
  Title: Authorized Signatory         JEFFERSON SQUARE FUNDING LLC         By:
/s/ Philip S. Davidson   Name: Philip S. Davidson   Title: Authorized Signatory

 

Signature Page to Waiver and Third Amendment – Hudson Technologies 

 



 

 